By the court:
Eustis, C. J.
The only question in this case is presented by a bill of exceptions. The action is on a note drawn by Lewis Lovering, in favor of John Hein or bearer.
Hein's endorsement is on the note. By this endorsement he became the endorser or surety of Lovering. Hein was offered as witness to prove facts which would have been a good defence to this action, but his testimony was objected to, on the ground of interest in the event of the suit. And the district judge sustained the objection, and refused to admit his testimony.
It is clear that that the judge did not err in his ruling on this point. Heih was directly interested in having the debt for which he was surety, extinguished. A surety is not a competent witness for his principal.
The judgment of the district court is therefore affirmed, with costs.